 



Exhibit 10.67

NONQUALIFIED STOCK OPTION AGREEMENT

     
GRANTED TO:
  name
 
   
DATE OF GRANT:
  date
 
   
GRANTED PURSUANT TO:
  General Cable Corporation 1997 Stock Incentive Plan
 
   
NUMBER OF UNDERLYING SHARES:
  number
 
   
EXERCISE PRICE:
  $xxx
 
   
VESTING SCHEDULE:
  Vests 100% on the 3rd anniversary of grant

     1. This Nonqualified Stock Option Agreement (the “Agreement”) is made and
entered into as of date between General Cable Corporation, a Delaware
corporation (the “Company”), and name (the “Employee”). It is the intent of the
Company and the Employee that the Option (as defined in Paragraph 2 below) will
not qualify as an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended from time to time.

     2. The Employee is granted an option to purchase number shares of the
Common Stock of the Company (the “Option”). The Option is granted as provided
for under the General Cable Corporation 1997 Stock Incentive Plan (the “Plan”),
a copy of which is enclosed herewith, and is subject to the terms of the Plan
and of this Agreement. Capitalized terms not defined herein shall have the
meanings ascribed thereto in the Plan. The Option granted hereunder is a matter
of separate inducement and is not in lieu of salary or other compensation for
the Employee’s services.

     3. The Option’s Exercise Price is $xxx per share.

     4. Subject to Paragraphs 5 and 6 below, the Option shall become exercisable
according to the vesting schedule set forth above.

Notwithstanding anything contained in this Agreement to the contrary, the entire
Option shall immediately become exercisable on the date of a Change in Control
of the Company and shall remain exercisable until (i) the tenth anniversary of
the date of Grant, (ii) an expiration date resulting from the Employee’s death
or a termination of the Employee’s employment in accordance with Paragraph 6
below, or (iii) a date established by the Committee for the purposes of cashing
out the Option in accordance with Section 13(c) of the Plan.

     5. The Option, unless sooner terminated or exercised in full, shall expire
on the tenth anniversary of the Date of Grant and, notwithstanding anything
herein to the contrary, no portion of the Option may be exercised after such
date.

     6. (a) Termination of Employment Due to Death or Disability. In the event
of the death of the Employee, or if the Employee’s employment is terminated due
to Disability, the unexercisable portion of the Option held by the Employee on
the date of the Employee’s death or the date of the termination of his or her
employment, as the case may be, shall immediately become exercisable as of such
date and the entire Option held by the Employee on such date shall remain
exercisable until the earlier of (i) the end of the 12-month period following
the date of the Employee’s death or the date of the termination of his or her
employment, as the case may be, or (ii) the date the Option would otherwise
expire. For purposes of this Agreement, “Disability” shall mean a disability as
determined under the Company’s long-term disability plan in effect on the date
the disability first occurs.

          (b) Termination of Employment Due to Retirement. If the Employee’s
employment is terminated due to retirement, the unexercisable portion of the
Option held by the Employee on the date of the Employee’s retirement shall
immediately be forfeited by the Employee as of such date and the exercisable
portion of the Option held by the Employee on such date shall remain exercisable
until the earlier of (i) the end of the 90-day period following the date of the
Employee’s retirement or (ii) the date the Option would otherwise expire.

1



--------------------------------------------------------------------------------



 



          (c) Termination of Employment For Cause. If the Employee’s employment
is terminated by the Company or any of its subsidiaries for Cause, the entire
Option (both the exercisable and unexercisable portions of the Option) held by
the Employee on the date of the termination of his or her employment shall
immediately be forfeited by the Employee as of such date.

          (d) Termination of Employment Without Cause or Voluntary Termination.
If the Employee’s employment is terminated by the Company or any of its
subsidiaries without Cause or by the Employee (other than due to death,
Disability or retirement), the unexercisable portion of the Option held by the
Employee on the date of the termination of his or her employment shall
immediately be forfeited by the Employee as of such date and the exercisable
portion of the Option held by the Employee on such date shall remain exercisable
until the earlier of (i) the end of the 90-day period following the date of the
termination of his or her employment, or (ii) the date the Option would
otherwise expire.

     7. During the Employee’s lifetime, the Option shall not be subject in any
manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
other transfer and shall be exercisable only by the Employee. Upon the death of
the Employee, (i) the Option shall be exercisable only by the executor or
administrator of the estate of the deceased Employee or the person or persons to
whom the deceased Employee’s rights with respect to the Option shall pass by
will or the laws of descent and distribution and (ii) the Option shall be
exercisable (x) during the period specified in Paragraph 6(a) above, if the
Employee’s employment terminated as a result of his or her death or (y) during
the same period that the Option would have been exercisable by the Employee if
he or she had survived, if the Employee’s death occurred after the Employee’s
employment terminated.

     8. The Employee may exercise the Option regardless of whether any other
option that the Employee has been granted by the Company remains unexercised. In
no event may the Employee exercise the Option for a fraction of a share or for
the lessor of 100 shares or the remaining exercisable shares.

     9. Any exercise of the Option shall be in writing addressed to the
Corporate Secretary of the Company at the principal place of business of the
Company, specifying the Option being exercised and the number of shares to be
purchased. The Option’s Exercise Price shall be paid by the Employee on the date
the Option is exercised in cash or, if permitted by the Committee in its sole
discretion, in shares of Common Stock owned by the Employee or by a combination
of cash and previously owned shares. Any shares of Common Stock delivered in
payment of the Exercise Price shall be valued at their then Fair Market Value.

     10. By his or her acceptance of this Agreement, the Employee agrees to
reimburse the Company for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company with respect to the issuance or
disposition of the shares subject to the Option. In lieu thereof, the Company
shall have the right to withhold the amount of such taxes from any other sums
due or to become due from the Company to the Employee. The Company may, in its
discretion, hold the stock certificate or certificates to which the Employee is
entitled upon the exercise of the Option as security for the payment of such
withholding tax liability, until cash sufficient to pay that liability has been
accumulated. In addition, at any time that the Company becomes subject to a
withholding obligation under applicable law with respect to the exercise of a
Nonqualified Stock Option (the “Tax Date”), except as set forth below, a holder
of a Nonqualified Stock Option may elect to satisfy, in whole or in part, the
holder’s related personal tax liabilities (an “Election”) by (a) directing the
Company to withhold from shares issuable in the related exercise either a
specified number of shares or shares having a specified value (in each case not
in excess of the related personal tax liabilities), (b) tendering shares
previously issued pursuant to the exercise of an Award or other shares of the
Company’s Common Stock owned by the holder or (c) combining any or all of the
foregoing Elections in any fashion. An Election shall be irrevocable. The
withheld shares and other shares of Common Stock tendered in payment shall be
valued at their Fair Market Value on the Tax Date. The Committee may disapprove
of any Election, suspend or terminate the right to make Elections or provide
that the right to make Elections shall not apply to particular shares or
exercises. The Committee may impose any additional conditions or restrictions on
the right to make an Election as it shall deem appropriate, including any
limitations necessary to comply with Section 16 of the Exchange Act.

     11. The Employee shall not have any of the rights of a shareholder with
respect to the shares of Common Stock underlying the Option until the Option is
exercised and the Employee receives such shares.

     12. If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing the shares purchased pursuant to the exercise of the
Option shall bear an appropriate legend in form and substance, as determined by
the Company, giving notice of applicable restrictions on transfer under or with
respect to such laws.

     13. The Employee covenants and agrees with the Company that if, at the time
of exercise of the Option, there does not exist a Registration Statement on an
appropriate form under the Securities Act of 1933, as amended (the “Act”), which
Registration Statement shall have become effective and shall include a
prospectus that is current with respect to the shares subject to the Option,
(i) that he or she is purchasing the shares for his or her own account and not
with a view to the resale or distribution thereof, (ii) that

2



--------------------------------------------------------------------------------



 



any subsequent offer for sale or sale of any such shares shall be made either
pursuant to (x) a Registration Statement on an appropriate form under the Act,
which Registration Statement shall have become effective and shall be current
with respect to the shares being offered and sold, or (y) a specific exemption
from the registration requirements of the Act, but in claiming such exemption,
the Employee shall, prior to any offer for sale or sale of such shares, obtain a
favorable written opinion from counsel for or approved by the Company as to the
applicability of such exemption and (iii) that the Employee agrees that the
certificate or certificates evidencing such shares shall bear a legend to the
effect of the foregoing.

     14. This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions. In the event of any conflict between
the provisions of this Agreement and the provisions of any other agreement
between the Company and the Employee (but not an employment or change-in-control
agreement), the provisions of this Agreement shall prevail.

     15. This Agreement is not a contract of employment and the terms of the
Employee’s employment shall not be affected hereby or by any agreement referred
to herein except to the extent specifically so provided herein or therein.
Nothing herein shall be construed to impose any obligation on the Company to
continue the Employee’s employment, and it shall not impose any obligation on
the Employee’s part to remain in the employ of the Company.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date written below.

 
General Cable Corporation
(-s- Robert J. Siverd) [l10423al1042300.gif]
By:
Robert J. Siverd
Executive Vice President, General Counsel & Secretary

ACCEPTED:

By:                                                         
name

3